


109 HCON 437 IH: Expressing the sense of Congress that

U.S. House of Representatives
2006-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 437
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2006
			Ms. Harris submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  United States officials who leak sensitive classified national security secrets
		  should be vigorously investigated and, if need be, brought to
		  justice.
	
	
		Whereas the United States is currently engaged in a
			 worldwide war on terror against Islamofascism;
		Whereas the United States is fighting an enemy who is
			 patient and will stop at nothing to kill Americans at home and abroad;
		Whereas the United States is engaging the enemy through
			 both overt and covert operations;
		Whereas the covert operations conducted by the United
			 States occur in the shadows where the enemy resides and are vital for the
			 success of particular operations and the war on terror in general;
		Whereas certain United States officials have engaged in a
			 pattern of leaking sensitive classified national security secrets;
		Whereas the unlawful leaking of sensitive classified
			 national security secrets has damaged United States operations during a time of
			 war;
		Whereas congressional oversight committees exist to
			 address concerns over certain national security issues;
		Whereas the unlawful leaking of sensitive classified
			 national security secrets may arise from benevolent or malevolent motives and
			 may be acted upon through good or ill intentions;
		Whereas given the serious damage done to United States
			 operations against Islamofascism, an investigation is warranted to determine
			 which United States officials have leaked sensitive classified national
			 security secrets to third parties and what the intentions of those officials
			 were;
		Whereas the multitude of means available to address
			 concerns over operations alleviates any need to unlawfully disclose sensitive
			 classified national security secrets to third parties who need not know such
			 information;
		Whereas the recent leaking of sensitive classified
			 national security secrets may cause the current war on terror to last longer
			 than it would have without such leaks;
		Whereas members of the media who publish information claim
			 to be acting pursuant to the First Amendment of the Constitution;
		Whereas the First Amendment of the Constitution does not
			 mandate that members of the media publish information relating to sensitive
			 classified national security secrets;
		Whereas Congress remains committed to defeating the
			 enemies of the Nation using both overt and covert actions; and
		Whereas Congress is proud of the troops and remains
			 committed to the cause for which they fight, the advancement of the universal
			 yearning for freedom that exists in the hearts of men: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)United States officials who leak sensitive
			 classified national security secrets should be investigated and, if need be,
			 brought to justice;
			(2)United States
			 officials who are concerned over certain United States covert operations have a
			 multitude of lawful means available to effectively express those concerns,
			 including contacting appropriate congressional oversight committees;
			(3)United States
			 officials who leak sensitive classified national security secrets and who,
			 after a thorough investigation are determined to maintain malevolent
			 intentions, should be tried for treason; and
			(4)members of the
			 media have the right to abstain from publishing sensitive classified national
			 security secrets for fear that United States operations may be compromised and
			 Islamofascism may advance.
			
